Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 20 October 1815
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson




My Dear Daughter
Quincy October 20th 1815


It was with great pleasure that I received and read your Letter of August 6th from Ealing, and it communicated to me a double portion of delight, as it appeard to be the emanation of a mind more at ease, than you experienced in that cold dark region of Russia—Altho the climate of G Britain is much more humid than that of America, and you can never as the proverb, says praise a fair day, untill night. I do not know but the temperature of it, is more agreable through the whole season, than our brighter sun, and colder climate.
Your information respecting the controversy between mr Capel Loft and the Lady, was amusing enough As I knew mr Loft when in England, and he was so polite as to present me with a poem of his own writing. I felt the more interested in his defence of Bonaparte. I have seen in a late publication his arguments I do not know how they can constitutionally be refuted. mr Loft is a Sensible Man, but a singular one. his Laura as he calls it, being a collection of Sonnets, in Several volms, is a proof of this, and would do to place by 5 volms of Epitaphs, lately collected and publishd by a mr Alden, a Clergyman of some Eminence, who has lately been chosen President of a Colledge in Pensylvania. he made an excursion into New England to visit all our burying grounds for this purpose—
I pray you to continue your correspondence altho I cannot make you returns of equal interest, living not in the world, but retird from all the gay Scenes of it, which would ill comport with my Age, or inclinations, my chief pleasures are limited to the society of a few Friends; my Books and pen, and here I am limited by frequent weakness of my Eyes. the Company of my Grandsons used to be a pleasure to me. I did not press Georges application to his studies with the zeal I should have done, if his growth had been less rapid. he used to be frequently afflicted with Severe head acks—and I had witnessd in too many Scholars premature ripening. I was averse to his entering colledge, if he had remained here, so young as he was, at an Age when few youths have acquird firmness sufficient to resist the allurements of vice—or can pronounce that all important monisyllable No—
As to his passion for the Army I Should certainly reason him out of it. I considerd it as wholy arising from hearing so much of the war like Spirit of the Age, and the circumstances of his own Country engaged in war also. it was this which lighted up the fire in Georges mind.
"The pride, and pomp, and circumstance
of Glorious warfare, which made Ambition virtue"
that caught his youthful fancy, and has kindled his ardour for the Army—and this Spirit of chivalery—I hope in this Country we Shall never be tempted to commence an offensive War, or incroach upon the Right and Liberties of other Nations—therefore there can be but little inducement to the youth of our Country to adopt the profession of Arms I had rather See my descendents cultivating the civil Arts and forming themselves for the Cabinet, than the field.
Nov’br 20ththis letter has lain open and unfinished. my Eyes, my Eyes complain I have been obliged to Sit in darkness, with a shade over my Eyes, yet I cannot refrain from using them. the Washington paper of the last week informd me of the Death of mr Hellen. I hope I am not the first, as I have been upon many to impart to you this melancholy event. the consumptive habit which for several years has been Saping his constitution, and destroying his health, daily threatned his dissolution. he has hung over the grave for Several years, with little hope of continuing from month to month yet the final event, comes with not less painfull sorrow, to those nearly connected, and to his Children, and to your Sister, his Death must be truly afflictive. I knew both mr Adams and you, entertaind a sincere regard for him. I have now written to your Sister. Since her marriage I have had less correspondence with her than formerly, and have Seldom heard from her. From mrs Smith I get a Letter Some times William remains at Nyork—John will no doubt have Letters for you from them. This letter is written to go by mr and Mrs Turbel of whom I have written to mr Adams.
believe my Dear daughter / most affectionately your Mother


A Adams




